Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Status of Claims
Claims 1 – 4, 9 – 15, and 17 – 20 have been amended.
No claims have been cancelled.
No claims are new.
Claim Objections
Claim 20 is objected to because of the following informalities:  in the 5th limitation, “a memory device coupled to the one the one” should read as “a memory device coupled to the one”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite receiving formatted information; reformatting the information obtaining information; transmitting the reformatted data; obtaining the reformatted information; identifying an improvement; obtaining asset information; obtaining information related to conducting the improvement; generating options; providing the options; initiating the improvement by sending information to a vendor to conduct the improvement.  The invention is directed towards the abstract idea of product maintenance and servicing, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper and the activities involved with servicing a product, e.g., having a user observe how well a product is operating, writing down the information, determining, based on information about the product and the observation, a service that can be provided to the product, and notifying a user to carry out the service.
The limitations of receiving formatted information; reformatting the information obtaining information; transmitting the reformatted data; obtaining the reformatted information; identifying an improvement; obtaining asset information; obtaining information related to conducting the improvement; generating options; providing the options; initiating the improvement by sending information to a vendor to conduct the improvement, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computing device (network edge device, backend network, and control board, which, the state of the art has defined to include a generic computers that are connected to a network) and network.  That is, other than reciting a generic computing device and network nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computing devices and network in the context of this claim encompasses a determining that a product needs servicing and notifying a user that servicing is needed.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic computing device and network to receive and transmit information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. reviewing the collected information, identify a service to perform, and notifying a user to carry out the service. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic computing device and network can perform the insignificant extra solution steps of receiving and transmitting information (See MPEP 2106.05(g) while also reciting that the a generic computing device and network are merely being applied to perform the steps that can be performed in the human mind with the aid of pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic computing device and network.  Additionally, the additional recited generic steps of reformatting information is directed towards applying a generic device to the abstract idea.  In this case, the invention is simply translating information from one language to another language, which is a human activity that can be performed in the mind with the aid of pen and paper.  The invention is not improving upon this process, but is simply reciting that a generic device is receiving information and, as is known by humans, comparing one language with another language and providing the translation to that it can be useable by a receiving entity. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing device and network to perform the steps of receiving formatted information; reformatting the information obtaining information; transmitting the reformatted data; obtaining the reformatted information; identifying an improvement; obtaining asset information; obtaining information related to conducting the improvement; generating options; providing the options; initiating the improvement by sending information to a vendor to conduct the improvement amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed towards describing the information that relates to conducting the improvement and is simply descriptive subject matter.
Claim 3 is directed towards collecting and providing information and simply defining additional activities that a person can perform, in this case, prioritizing and selecting options.
Claim 4 is directed towards organizing information into categories and determining a priority based on the options and priority rules associated with the classification.
Claim 5 is directed towards human activities and the mental process that encompasses a user observing and determining, based on the observation, that service is needed for the product.
Claim 6 is similar to claim 2.
Claim 7 is similar to claims 3 and 5.
Claim 8 is similar to claims 3, 5, and 7.
Claim 9 is directed towards the generic application of generic technology and insignificant activity of displaying information.
Claims 11 – 13 are directed towards the collection of information in order to describe human activities for determining if servicing is needed and how servicing can be performed, such as, assessing the situation, determining that servicing should be performed, and notifying that servicing is needed.
The remaining claims are similar in scope to what has already been discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for having a product be serviced.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scholte-Wossink (US PGPub 2010/0280872 1) in view of Piovesan et al. (US PGPub 2011/0071963 A1).
In regards to claims 1, Scholte-Wassink discloses (Claim 1) a computer-implemented method executed by one or more processors, the method comprising; (Claim 13) a system comprising; (Claim 20) a system comprising: 
In regards to:
(Claim 1) receiving, by a network edge device, operational data from an operational asset connected to at least on wiring interface of the network edge device, […];
(Claim 1) […];
(Claim 1) transmitting, by the network edge device, the […] operational data to the backend network;
(Claim 13) a backend network;
(Claim 13) a network edge device configured electrically coupled to an operational asset, the network edge device configured to perform operations comprising:
(Claim 13) receiving operational data from an operational asset connected to at least one wiring interface of the network edge device, […];
(Claim 13) […]; and
(Claim 13) transmitting, by the network edge device, the […] operational data to the backend network; 
(Claim 13) wherein the backend network comprises one or more computers; and a data store coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, causes the one or more computers to perform operations comprising:
(Claim 20) a backend network; and
(Claim 20) a network edge device configured to monitor operation of an operational asset and transmit real-time operational data associated with operations of the operational asset, the network, edge device comprising:
(Claim 20) a control board inside a house, the control board comprising:
(Claim 20) one or more processors;
(Claim 20) a memory device coupled to the one the one or more processors and having instructions stored thereon;
(Claim 20) a wiring bay comprising a plurality of different types of hard wired wiring interfaces for connecting the operational asset to the network edge device, the wiring interfaces coupled to the one or more processors; and
(Claim 20) a communication interface port coupled to the one or more processors and configured to receive a radio frequency (RF) modem board that comprises one of two or more different types of RF modems,
(Claim 20) wherein the instructions, when executed by the one or more processors of the network edge device, cause the network edge device to perform operations comprising:
(Claim 20) receiving, from at least one of the wiring interfaces, operational data from an operational asset connected to at least one of the wiring interfaces, […]
(Claim 20) […], and
(Claim 20) transmitting the […] operational data to the backend network using the RF modem, and
(Claim 20) wherein the backend network comprises one or more computers configured to perform operations comprising
(Fig. 3; ¶ 22, 28, 29, 30, 31, 40 wherein a SCADA system, i.e. centralized/backend system, receives operational data that it is configured to process from a local operational monitoring station, i.e. network edge device, which is in communication with an asset, having its own computing and communication device, that is transmitting the operational data to the local operational monitoring station and wherein the transmission of information can be performed using an Ethernet hub and/or signal conditioner configured within an Ethernet network, wireless communication device, a broadband over power line device, or any other suitable communication device that enables communication of data, as well as cellular communication)
obtaining, by the backend network and from the network edge device, the […] operational data indicating real-time operating conditions of one or more operational assets (¶ 20, 24, 27, 31, 33, 43, 51 wherein real time operational data and meteorological conditions of assets are obtained by the central system); 
identifying, by the backend network and based on an analysis of the […] operational data, an improvement to the operational asset (¶ 12, 19, 25, 32, 34, 42 wherein, based on the obtained data, an improvement is identified, e.g., recommendations, servicing, and etc.); 
obtaining, by the backend network, asset data associated with the operational asset, the asset data including information about the operational asset that is required for performing the improvement (¶ 25, 32, 33, 34, 37, 39 wherein information about the asset is obtained and includes information that is required for performing the improvement, e.g., asset activity data (servicing that has been performed, run-time, and etc.)); 
obtaining, by the backend network, information related to conducting the improvement (¶ 32, 34 wherein information related to conducting the improvement is obtained, e.g., maintenance plan, safety information, and etc.); 
automatically generating, by the backend network and from the information related to conducting the improvement and based on the […] operational data, a set of options for conducting the improvement by evaluating the information related to conducting the improvement against the […] operational data (¶ 25, 33, 34, 37, 39 wherein, based on the information that has been collected concerning the asset, the system provides options on how to improve the asset); 
providing, by the backend network for display on a computing device, the set of options for conducting the improvement (¶ 25, 33, 34, 37, 39 wherein the options are provided to an operator/purchaser/user of the system); 
in response to receiving a user input indicating a selected option of the set of options, automatically initiating, by the backend network, the improvement by sending the asset data and data indicating the selected option to a vendor to conduct the improvement (¶ 33 wherein a user provides input that leads to the initiation of the improvement, which can includes, at least, sending data to a vendor, e.g., manufacturer, technician, and the like, in order to implement the improvement).  
Scholte-Wassink discloses a system and method for remote monitoring the operations of assets using network edge devices and a centralized system on a backend network.  Although Scholte-Wassink discloses that operational data is collected from a plurality of assets, that the operational data is received by a local operational monitoring system, i.e. network edge device, and that the local operational monitoring system transmits the information to the backend system, Scholte-Wassink fails to explicitly disclose whether it is old and well-known in the art for such monitoring system to receive raw data and have it formatted to a common format for further analysis for each particular type of asset.
To be more specific, Scholte-Wassink fails to explicitly disclose:
(Claim 1) receiving, by a network edge device, operational data from an operational asset connected to at least on wiring interface of the network edge device, the operational data formatted according to a first data format that is specific to the operational asset;
(Claim 1) reformatting, by the network edge device, the operational data according to an asset template, that is specific to a type of the operational asset, to generate reformatted operational data, the reformatted operational data including the operational data translated according to a data format that is specific to a backend network;
 (Claim 13) receiving operational data from an operational asset connected to at least one wiring interface of the network edge device, the operational data formatted according to a first data format that is specific to the operational asset;
(Claim 13) reformatting the operational data according to an asset template, that is specific to a type of the operational asset, to generate reformatted operational data, the reformatted operational data including the operational data translated according to a data format that is specific to a backend network; and
(Claim 13) transmitting, by the network edge device, the reformatted operational data to the backend network; 
(Claim 20) receiving, from at least one of the wiring interfaces, operational data from an operational asset connected to at least one of the wiring interfaces, the operational data formatted according to a first data format that is specific to the operational asset,
(Claim 20) reformatting the operational data according to as asset template, that is specific to a type of the operational asset, to generate reformatted operational data, the reformatted operational data including the operational data translated according to a data format that is specific to the backend network, and
(Claim 20) transmitting the reformatted operational data to the backend network using the RF modem, and
(Claim 1, as the exemplary claim) transmitting, by the network edge device, the reformatted operational data to the backend network;
(Claim 1, as the exemplary claim) obtaining, by the backend network and from the network edge device, the reformatted operational data indicating real-time operating conditions of one or more operational assets; 
(Claim 1, as the exemplary claim) identifying, by the backend network and based on an analysis of the reformatted operational data, an improvement to the operational asset; 
(Claim 1, as the exemplary claim) automatically generating, by the backend network and from the information related to conducting the improvement and based on the reformatted operational data, a set of options for conducting the improvement by evaluating the information related to conducting the improvement against the reformatted operational data.
However, Piovesan, which is also directed to remotely monitoring the operations of assets, further teaches that it is old and well-known in the art to collect operational data from an asset and have it formatted into a particular format.  Piovesan teaches that it is old and well-known in the art for an asset and its sensors to transmit collected raw data to a remote data aggregator on a computer system, i.e. network edge device, and have the data aggregator convert the raw data into a common format and have the converted data be transmitted to a data analysis engine on a computer system, i.e. backend system.  Piovesan teaches that it is well-known for the data aggregator to receive information from a plurality of different sources, i.e. assets, and that the data received is raw data regarding the operations of each particular type of asset and corresponding sensors that are configured for sensing parameters of interest.  Further still, Piovesan teaches that the information can be further transformed for use in providing predictive analysis in order to determine the status of the assets and that the information is configured for display for an end user to review, thereby further establishing that the raw operational data for each particular asset is converted into a format that is readable for an end user to allow an end user to understand the specific status for a particular piece of equipment.  Piovesan teaches that one of the advantages of performing these operations is that it allows for managing performance of assets, aid in predicting an event, understanding the cause of the event, eliminate failure, asset life-cycle management, optimization, scheduling, dispatch, and maintenance analysis of the asset while providing a dashboard display for an end user to review an asset, as well as receive any alert notifications, thereby being notified of a problem, understanding the problem, its cause, how to fix it with the appropriate people or eliminate future failures, and provide feedback to the particular piece of equipment to resolve any issue, thereby resulting in an improved monitoring and maintenance system that permits downtime reduction and reliability improvement.
(For support see: Claim 1; ¶ 31, 34, 39, 41, 42, 46, 47, 57, 58, 62, 73)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 
In regards to claim 2, the combination of Scholte-Wassink and Piovesan discloses the method of claim 1, wherein the information related to conducting the improvement includes scheduling information of service contractors, availability of one or more parts for the operational asset, pricing information for one or more parts of the operational asset, operating characteristics of a possible replacement for the operational asset, or environmental operational analysis data of a possible replacement for the operational asset (¶ 25, 32, 37, 39, 44 wherein information related to conducting the improvement includes, at least, technician scheduling information, parts availability, operating characteristics, and environmental operational analysis data).  
In regards to claims 3 and 14, the combination of Scholte-Wassink and Piovesan discloses the method of claim 1 (the system of claim 13), wherein automatically generating the set of options for conducting the improvement comprises: 
identifying, based on the asset data and the reformatted operational data, potential options from the information related to conducting the improvement; 
determining a priority of the potential options based on the reformatted operational data; and 
selecting the set of options for conducting the improvement from among the potential options based on the priority 
(¶ 25, 32, 37, 39, 44 wherein various options are provided to a user, based on the obtained information and associated analysis, in order to allow a user schedule and budget more effectively, as well as allowing for the prioritization of options and selecting a particular option, plan, servicing, or the like for a particular asset).  
In regards to claims 4 and 15, the combination of Scholte-Wassink and Piovesan discloses the method of claim 3 (the system of claim 14), wherein determining a priority of the potential options based on the reformatted operational data comprises: 
determining a classification of the improvement based on the reformatted operational data; and 
determining the priority of the potential options based on a correspondence between each of the potential options and priority rules associated with the classification 
(¶ 25, 32, 37, 39, 44 wherein the system allows for the classification of the improvement and determining a priority based on correspondence between the potential options and priority rules associated with the classification, e.g., allowing a user to develop different plans for each respective asset, taking into consideration meteorological conditions to further develop a maintenance plan, taking into consideration operation information about the asset itself for develop a maintenance plan, determining plans that can be regularly scheduled maintenance or non-regularly scheduled maintenance based on the conditions associated with the asset at the time the information is collected, and etc., as well as reviewing upcoming expected maintenance in order to more effectively schedule and service an asset to better manage a user’s budget and reduce downtime by coordinating activities associated with the servicing of an asset).  
In regards to claim 5, the combination of Scholte-Wassink and Piovesan discloses the method of claim 1, wherein identifying the improvement for the operational asset comprises identifying, based on the analysis of the reformatted operational data, that the operational asset is in need of maintenance within a period of time (¶ 40, 46, 49 wherein the system, based on the obtained data, identifies that an asset will be in need of maintenance with a period of time).  
In regards to claim 6, the combination of Scholte-Wassink and Piovesan discloses the method of claim 1, wherein the asset data includes operational characteristics of the operational asset, a manufacturer of the operational asset, a model of the operational asset, part identification information for a part of the operational asset, a geographic location of the operational asset, or an operation schedule for the operational asset (¶ 25, 32, 33, 34, 37, 39, 46, 49  wherein the asset data includes, at least, operational characteristics of the asset, location of the asset, operation schedule of the asset, parts for an asset, and etc.).  
In regards to claims 7 and 16, the combination of Scholte-Wassink and Piovesan discloses the method of claim 1 (the system of claim 13), wherein automatically initiating the improvement comprises: 
identifying a pre-scheduled downtime for the operational asset; and 
scheduling the vendor to perform the improvement during the pre-scheduled downtime
(¶ 33, 34, 35, 39 wherein the system identifies pre-scheduled downtime of the asset where a technician or manufacturer (if covered by a warranty) will need to service the asset).  
In regards to claim 8, the combination of Scholte-Wassink and Piovesan discloses the method of claim 1, wherein automatically initiating the improvement comprises: 
identifying a pre-scheduled visit by the vendor to a site at which the operational asset is located; and
 scheduling the vendor to perform the improvement during the pre-scheduled visit
(¶ 33, 34, 35, 39 wherein the system identifies pre-scheduled downtime of the asset where a technician or manufacturer (if covered by a warranty) will need to service the asset).  
In regards to claims 9 and 17, the combination of Scholte-Wassink and Piovesan discloses the method of claim 1 (the system of claim 13), further comprising determining, based on the reformatted operational data, an interfacing mode with which to present the set of options for conducting the improvement, and wherein providing, for display to a user, the set of options for conducting the improvement comprises providing the set of options for conducting the improvement according to the interfacing mode (¶ 25, 32, 37, 39, 44 wherein communication of information related to the asset can be performed locally by directly coupling to the asset or can be performed remotely in order to provide options for conducting an improvement of the asset, and where the options are displayed on a user’s computing device).  
In regards to claim 10, the combination of Scholte-Wassink and Piovesan discloses the method of claim 9, wherein determining, based on the reformatted operational data, a context in which to present the set of options for conducting the improvement comprises determining that results of the analysis of the reformatted operational data indicate a predicted failure of the operational asset without the improvement, and, in response, determining the context to be a push notification (¶ 25, 32, 33, 34, 35, 36, 37, 39, 44 wherein a context, i.e. the particular power generation facility at a particular location operating within particular meteorological weather conditions, is determined in order to provide various options associated with the asset so as to determine expected operations and servicing of the asset so as to allow the system to determine that if the expected operations are exceeded or proper servicing is not conducted the system can determine that the asset will most likely fail and if the plan is not followed then the problem or malfunction will not be covered by the asset’s warranty.  The system prevents this by utilizing the obtained information and corresponding analysis in order to generate alerts and have those alerts pushed to responsible parties, as well as providing a recommendation that ensures that the asset is serviced in the manner expected.).  
In regards to claims 11 and 18, the combination of Scholte-Wassink and Piovesan discloses the method of claim 9 (the system of claim 17), wherein determining, based on the reformatted operational data, a context in which to present the set of options for conducting the improvement comprises determining that results of the analysis of the reformatted operational data indicate a recommended period of time in which to perform the improvement, and, in response, determining the context to be presenting a notification in an operational asset monitoring application (¶ 25, 32, 33, 34, 35, 36, 37, 39, 44 wherein a context, i.e. the particular power generation facility at a particular location operating within particular meteorological weather conditions, is determined in order to provide various options associated with the asset so as to determine expected operations and servicing of the asset so as to allow the system to determine that if the expected operations are exceeded or proper servicing is not conducted the system can determine that the asset will most likely fail and if the plan is not followed then the problem or malfunction will not be covered by the asset’s warranty.  The system prevents this by utilizing the obtained information and corresponding analysis in order to generate alerts and have those alerts pushed to responsible parties, as well as providing a recommendation that ensures that the asset is serviced in the manner expected.).  
In regards to claims 12 and 19, the combination of Scholte-Wassink and Piovesan discloses the method of claim 9 (the system of claim 17), wherein determining, based on the reformatted operational data, a context in which to present the set of options for conducting the improvement comprises determining that results of the analysis of the reformatted operational data indicate an improvement in operating characteristics of the operational asset associated with performing the improvement, and, in response, determining the context to be presenting a notification in an operational asset monitoring application (¶ 25, 32, 33, 34, 35, 36, 37, 39, 44 wherein a context, i.e. the particular power generation facility at a particular location operating within particular meteorological weather conditions, is determined in order to provide various options associated with the asset so as to determine expected operations and servicing of the asset so as to allow the system to determine that if the expected operations are exceeded or proper servicing is not conducted the system can determine that the asset will most likely fail and if the plan is not followed then the problem or malfunction will not be covered by the asset’s warranty.  The system prevents this by utilizing the obtained information and corresponding analysis in order to generate alerts and have those alerts pushed to responsible parties, as well as providing a recommendation that ensures that the asset is serviced in the manner expected.).  
Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. 
Rejection under 35 USC 101
The applicant argues that the inclusion and use of a network edge device results in overcoming the rejection under 35 USC 101.  However, the Examiner respectfully disagrees.
The Examiner asserts that the claimed invention is doing nothing more than generically reciting a generic network edge device and applying it to the abstract idea.  The Examiner asserts that the applicant did not invention network edge devices nor is the applicant improving upon network edge devices.  As evidenced by the provided NPL’s found in the attached PTO-892 Notice of References cited, network edge devices have existed long before the applicant’s effective filing date and, as stated above, the applicant has done nothing more than apply this well-known and generic technology to the abstract idea.  As stated in MPEP § 2106.05(f) and § 2106.05(g), adding the words “apply it” (or an equivalent) with the judicial exception, or more instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as well as performing insignificant extra solution activities to the judicial exception, is insufficient to be considered patent eligible and overcoming the rejection under 35 USC 101.
Rejection under 35 USC 102
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Linktionary (Edge Devices); techopedia (Edge Device); networkcomputing (Edge Devices Are The Brains Of The Network); searchnetworking (edge device); ProSecurity Zone (Edge devices) – which are supporting documents for the response provided pertaining to the rejection under 35 USC 101
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/25/2021